Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (US 2007/0113912).
In regard to claim 1, Lawrence discloses a pipe fitting (Fig. 1, and in [0026] discloses pipe 1 forms a fitting at both ends to appropriate pipe components for conveying gas or liquid) for coupling pipes together, the pipe fitting having a body (Fig. 1, 2) with at least two substantially cylindrical rigid open ends (Fig. 1), each end for joining to an end of a pipe (Fig. 1 and [0026]), a section intermediate of the two substantially rigid open ends that has a spring configuration defined by at least one slot (Fig. 3, section 8 has at least one slot) and at least one spring member (Fig. 3, one set of 9 and 10 defines at least one spring member) with a non-helical configuration (Figs. 1 and 3, non-helical); and a sleeve (Figs. 1 and 3, 3) surrounding the spring section, wherein the sleeve is formed from an elastomeric material (Fig. 3, 3 surrounds the section 8) that fills and fluidly seals the at least one slot in the spring section so as to provide a smooth inner surface to the body (Fig. 3, 3 fills and fluidly seals at least one slot as shown such that 3 fills the recesses 6 and forms a flush inner surface of 2).
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115. Therefore, the recitation of “for joining to an end of a pipe” is an intended 
Additionally, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114.
In regard to claim 2, Lawrence discloses the pipe fitting of claim 1 in the form of a coupling (Fig. 1, in [0026] discloses pipe 1 is at least a coupling to other components to convey gas or liquid).
In regard to claim 5, Lawrence discloses the spring configuration includes at least two interconnected cylindrical spring members (Fig. 3, there are at least two interconnected sections of 9 and 10 and therefore each sections of 9 and 10 are interconnected with each other to form the section 8).
In regard to claims 6-8, Lawrence discloses the pipe fitting of claim 1, wherein the body is injection molded from a thermoplastics material that is polypropylene (In [0011-0014] discloses injection molding of body 2 and [0027] discloses body 2 can be made of polypropylene);
wherein the spring configuration is integrally formed with the body during the injection molding (In [0011-0014] discloses injection molding of 2 and the indicated spring configuration is a part of 2 and therefore integrally formed with the body 2 during injection molding).
In regard to claim 9, Lawrence discloses the pipe fitting of claim 8, wherein the sleeve is over molded onto the body (In [0011-014] discloses both the body 2 and .

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2007/0113912).
Lawrence discloses the pipe fitting of claim 1, wherein the pipe fitting can respond to a bending force when coupled to at least one pipe (In [0028] discloses the body 2 is capable of flexing and bending and therefore capable of responding to a bending force) but does not expressly disclose bending at an angle between 5° and 15°.
While Lawrence do not expressly disclose the angle between 5° and 15°; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but with respect to claims 1-2 and 5-10 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney (US 6,494,496) and Barnett et al. (US 2012/0169040) discloses flexible pipes with non-helical configuration and a section with slots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679